Title: From John Adams to Alexander Coffin, Jr., 16 July 1814
From: Adams, John
To: Coffin, Alexander, Jr.



Sir
Quincy July 16th 1814

My thanks are due to you for your, “Battle of Bunkers hill, or the death of General Warren.”
As that hero, patriot, and martyr, was one of the most intimate friends I ever had; no subject could have been chosen, more interesting to my feelings.The facts are pretty correctly stated; and I am glad to see General Pomroy remembered, who acted a great part on that day, and seems to have been designedly and studiously forgotten.You need not bear criticism; for it is the ton among those whose dispositions to criticise, would be keenest, to wink out of right and bury in oblivion the prominent characters of that day. They will be afraid of making your poem, too much known and read.You will permit me however to make one friendly criticism. The battle of Bunker Hill and the death of General Warren were events too grave, too solemn, and too awful, and important in the history of mankind to be celebrated in the verse of Hudibras, or Swift; Nothing but the most heroic verse, of which our language is capable, and nothing but the most sublime, and pathetic sentiments of which the human heart is susceptible, ought to be admitted; Wit and humour ought to have been avoided as poison. I am Sir your obliged humble Servant
John Adams.